Citation Nr: 1507021	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for L4-5 broad based disc bulge with spinal stenosis in lumbar spine and cyst, to include as secondary to service-connected degenerative joint disease of the left knee, status post-operative total knee replacement.  

2.  Entitlement to a temporary 100 percent evaluation for L4-5 broad based disc bulge with spinal stenosis of the lumbar spine under paragraph 30.  

3.  Entitlement to an effective date prior to November 28, 2011, for the assignment of a 100 percent evaluation for coronary artery disease.  


REPRESENTATION

Appellant represented by:	George C. Piemonte, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Roanoke, Virginia, respectively.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2014.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The issues of entitlement to service connection for a lumbar spine disability and entitlement to a temporary evaluation of 100 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since April 28, 2006, the Veteran's coronary artery disease has resulted in a workload of no more than 3 metabolic equivalents (METs).  

CONCLUSION OF LAW

The criteria for establishing entitlement to an effective date of April 28, 2006, for the assignment of a 100 percent evaluation for coronary artery disease, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Earlier Effective Date for a 100 Percent Evaluation for Coronary Artery Disease

The Veteran contends that he is entitled to an effective date prior to November 28, 2011, for the assignment of a 100 percent evaluation for his service-connected coronary artery disease.  For historical purposes, the Veteran was granted service connection for coronary artery disease in a September 2011 rating decision.  A 10 percent evaluation was assigned, effective as of April 28, 2006.  The Veteran's evaluation was subsequently increased to 60 percent as of September 26, 2011, in another rating decision dated September 2011.  The Veteran was subsequently assigned a 100 percent evaluation for this condition, effective as of November 28, 2011.  The Veteran has argued that the 100 percent evaluation should apply throughout the time since filing his claim in 2006.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

The record reflects that on April 28, 2006, VA received a statement from the Veteran seeking service connection for a heart condition, among other issues.  There are no earlier records that could reasonably be construed as a claim of entitlement to service connection for coronary artery disease.  As such, April 28, 2006, would be the earliest date possible for a grant of the claim sought by the Veteran.  See 38 C.F.R. § 3.400.  

However, the proper effective date is either the date of claim, or, the date entitlement arose, whichever is later.  With that having been said, the Board finds that the date of entitlement to a 100 percent evaluation is also April 28, 2006.  In September 2010, VA received information from Dr. Alexander, indicating that the Veteran had a workload of between 3 and 5 METs resulting in fatigue.  A 60 percent evaluation was subsequently assigned as of this date.  A 60 percent evaluation is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104.  

Dr. Alexander prepared an additional assessment on November 2, 2011.  At this time, it was determined that the Veteran had a workload of between 1 and 3 METs.  Under Diagnostic Code 7005, a 100 percent evaluation is warranted when coronary artery disease results in chronic congestive heart failure, or; work-load of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  A 100 percent evaluation was subsequently assigned as of November 28, 2011.  Dr. Alexander also noted that "[the Veteran's] ischemic heart disorder has been present since 2006."  

The Veteran has argued that Dr. Alexander's November 2011 report indicating that the Veteran's METs were between 1 and 3 was meant to correct his earlier report in which he indicated that METs were between 3 and 5.  Specifically, he has asserted that Dr. Alexander merely checked the wrong box and that his statement that heart disease had existed since 2006 was meant to imply that it had existed at the 100 percent level since 2006.  This assertion is not clear from the statement provided.  

Nonetheless, in June 2014, VA received a statement from Dr. Alexander.  This statement indicated that he had been treating the Veteran since at least 2001 and that he suffered from multivessel coronary artery disease (including two coronary stents), as well as chronic neck and lower back pain.  Dr. Alexander estimated that the Veteran had been limited to 3 METs of activity by historical data since 2006.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an effective date of April 28, 2006, for the assignment of a 100 percent disability evaluation.  See 38 U.S.C. § 5107(b).  The record does not contain METs prior to Dr. Alexander's 2010 assessment of the Veteran.  However, Dr. Alexander, who has been the Veteran's cardiologist throughout the pendency of this claim, has provided a statement and an additional assessment to VA indicating that since 2006 the Veteran's condition has been limited to 3 METs.  Again, a 100 percent evaluation is warranted under Diagnostic Code 7005 when coronary artery disease results in a work-load of 3 METs or less.  38 C.F.R. § 4.104.  The claim of entitlement to an earlier effective date for the assignment of a 100 percent evaluation for coronary artery disease is granted.  


ORDER

An effective date of April 28, 2006, for the assignment of a 100 percent evaluation for service-connected coronary artery disease, is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran also contends that he is entitled to service connection for a lumbar spine disability.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination of the lumbar spine in March 2010.  The examiner opined that the Veteran's low back condition was not caused by or a result of military service.  The rationale provided was that the Veteran had some episodes of low back strain in the service but no chronic problems were established.  However, the Board must note that a June 1987 treatment note does in fact reflect a diagnosis of "chronic lumbar strain with radiculopathy."  The examiner also noted that X-rays were normal in 1975.  It is unclear how this is determinative, however, as the Veteran had active service through 1991.  Finally, the examiner indicated that there was no continuity of care for the low back for 35 years.  This statement is entirely inaccurate, as the Veteran received treatment in June 1987 and again in December 2006 - a span of approximately 19 years.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, a new VA examination is necessary in this case.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current lumbar spine disability manifested during, or as a result of, active military service.  In formulating this opinion, the examiner must consider and discuss the in-service evidence of low back treatment, as well as the Veteran's lay assertion of injuring his back when falling in service.  Service treatment records reflect that the Veteran was treated for complaints of low back pain with no history of trauma in March 1974.  He also reported moderate low back pain for the past 45 minutes in February 1975.  A muscle spasm was diagnosed at this time.  An April 1975 record also notes that the Veteran was being evaluated for complaints of constant back pain.  A June 1987 treatment note also reflects complaints of dull low back pain with radiculopathy.  The Veteran was diagnosed with "chronic lumbar strain with radiculopathy" at this time.  The Veteran also endorsed a history of recurrent back pain in his reports of medical history associated with examinations in July 1982, August 1984 and March 1989.  The examiner needs to specifically consider and discuss these instances of in-service back pain/injury when formulating an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability manifested during, or as a result of, active military service.  The page numbers of the above referenced documents have been identified in the subject line of VBMS to assist the examiner in locating the specific documents identified.  

If it is determined that the Veteran's lumbar spine disability did not manifest during, or as a result of, active military service, then the examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disability was either caused by, or, aggravated by a service-connected disability, to include his service-connected left knee.  

As for the issue of entitlement to a temporary 100 percent evaluation for L4-5 broad based disc bulge with spinal stenosis of the lumbar spine under paragraph 30, this issue is inextricably intertwined with the issue of entitlement to service connection for a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination before an appropriate physician regarding the etiology of his current lumbar spine disability.  The examiner should be provided access to the Veteran's electronic file and a copy of this remand must also be provided to the examiner for review in conjunction with the scheduled examination.  The examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and offer opinions as to the following:

(a) Is it at least as likely as not that the Veteran's lumbar spine disability manifested during, or as a result of, active military service.  In formulating an opinion, the examiner should consider and discuss the Veteran's lay assertion of an in-service fall, as well as the in-service evidence of treatment for the lower back.  This includes records dated March 1974, February 1975, April 1975, July 1982, August 1984, June 1987 (when the Veteran was diagnosed with a "chronic lumbar strain with radiculopathy"), and March 1989 (and any other service records deemed relevant by the examiner).

The page number of the above mentioned documents has been recorded in the "Subject" line of VBMS to aid the examiner in locating these documents.  

(b) If it is determined that it is less likely as not that the Veteran's lumbar spine disability manifested during active military service, then the examiner should opine as to whether it is at least as likely as not that his lumbar spine disability was either caused by, or, aggravated by a service-connected disability, to include his service-connected left knee.  

A complete rationale must be provided for all opinions offered.  If the examiner is unable to offer an opinion without resorting to mere speculation, then the examiner should explain why this is the case and identify what additional evidence would allow for an opinion.  

2.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


